Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Mortgagebrokers.com Holdings, Inc. for the Quarter EndingMarch 31, 2010, I, Alex Haditaghi, Principal Executive Officer and Principal Financial Officer of Mortgagebrokers.com Holdings, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period endingMarch 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period endedMarch 31, 2010, fairly represents in all material respects, the financial condition and results of operations of Mortgagebrokers.com Holdings, Inc. Dated: May 17, 2010 MORTGAGEBROKERS.COM HOLDINGS, INC. By: /s/ Alex Haditaghi Alex Haditaghi Principal Executive Officer, Principal Accounting Officer President, Secretary and Director
